TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00398-CV



                                     Pete Trevino, Appellant

                                                 v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
        NO. D-1-GN-06-001984, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Trevino appeals a final judgment that was signed on April 23, 2009. Notice of appeal

was due 30 days from the date of the decree. See Tex. R. App. P. 26.1. Notice of appeal in this case

was due by May 25, 2009, and not filed until July 7, 2009. Because the notice of appeal was not

timely filed, this Court does not have jurisdiction over the appeal. Accordingly, we dismiss the

appeal for want of jurisdiction.



                                             Diane M. Henson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: January 8, 2010